         Case 1:19-cv-00908-LAP Document 96 Filed 04/15/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

PALM BEACH MARITIME MUSEUM,
INC.,

                      Plaintiff,

-against-                                     No. 19 Civ. 908 (LAP)

HAPOALIM SECURITIES USA, INC.,                          ORDER
a foreign corporation, EDWARD
CHAN, PATRICIA AGUIAR, FABIO
D’ASCOLA, and BILL BURCKHART

                      Defendants.



LORETTA A. PRESKA, Senior United States District Judge:

In light of the Court of Appeals’ recent decision (dkt. no. 95),

counsel shall confer and inform the Court by letter no later

than April 22, 2020, how they propose to proceed.

SO ORDERED.

Dated:       New York, New York
             April 15, 2020

                              __________________________________
                              LORETTA A. PRESKA
                              Senior United States District Judge




                                      1
